Citation Nr: 9924047	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
allergic rhinitis.  

2.  Entitlement to a compensable rating for residuals of a 
fracture of the left tibia and fibula.  

3.  Entitlement to a compensable rating for a corn on the 
left little toe.  

4.  Entitlement to a compensable rating for the residuals of 
herpes lesions, including a scar on the right buttock.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection and 
assigned the ratings noted on the title page herein.  In 
October 1992, the veteran gave testimony at a hearing before 
a hearing officer at the RO.  A transcript of this hearing is 
of record.  The veteran subsequently moved to Washington, 
D.C., and his appeal was transferred to the Washington, D.C., 
RO.  In June 1996, he appeared and gave testimony before a 
member of the Board in Washington, D.C.  In October 1996, the 
claims listed on the title page of this decision were 
remanded for further development.  At that time, the Board 
also denied service connection for hiatal hernia and a 
gastrointestinal disability and granted service connection 
for external hemorrhoids.  The case is now under the 
jurisdiction of the Roanoke, Virginia RO.


REMAND

The veteran contends, in essence, that his ratings for his 
aforementioned disabilities are not reflective of the 
severity of the disabilities.  

The RO's attention is directed to the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) in the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Therein, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The veteran's most recent VA 
examination for his tibia and fibula residuals was in 
November 1996.  This examination did not discuss pain on use 
as it related to flare-ups of the veteran's service-connected 
left tibia and fibula. 

Second, the Court rendered a decision in Fenderson v. West, 
12 Vet. App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
indicated that the distinction between an original rating and 
a claim for an increase is important in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement (NOD) and whether VA has 
issued an adequate statement of the case (SOC) or 
supplemental statement of the case (SSOC).  The Court also 
indicated that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also reiterated that in a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 
Vet.App. 35, 38 (1993).  The Court also made clear that its 
holding in Francisco v. Brown, 7 Vet.App. 55, 58 (1994), 
(which indicates that when an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance), is not applicable to the assignment of 
an initial rating for a disability following the award of 
service connection for that disability.  Since this is the 
veteran's initial claim and award for all of the 
aforementioned disabilities, and he has expressed 
disagreement with all of the evaluations, the RO should 
evaluate the claim with consideration of staged ratings 
consistent with Fenderson.   

Further, a review of the record reveals that when the veteran 
initially filed the aforementioned allergic rhinitis claim in 
1991, he was evaluated in accordance with the criteria set 
forth at that time in 38 C.F.R. §§ 4.97,  Diseases of the 
Nose and Throat.  During the pendency of this appeal, 
effective October 7, 1996, there was a change in the 
regulations.  The Court has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  The RO has applied the new regulation in the 
September 1997 SSOC, however, the RO did not weigh the new 
and old and only indicated that the old criteria was no 
longer in effect.  Both criteria must be reviewed and the 
most favorable version applied.  

It is also important to note that the Court rendered a 
decision in Rhodan v. West, 12 Vet. App. 55 (1998) with 
respect to Equal Access to Justice Act (EAJA) fees in cases 
where the underlying appeals were remanded to the Board for 
readjudication on the sole ground that under Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), the appellants were 
entitled to an adjudication of their claims for an increased 
rating for service-connected PTSD under the final version of 
the revised mental disorder rating schedule published by the 
Secretary on October 8, 1996, effective as of 
November 7, 1996.  The Court determined in this case that 
revised regulations do not allow for their retroactive 
application prior to November 7, 1996.  Therefore, in view of 
the effective date rule contained in 38 U.S.C.A. § 5110(g), 
which prevents the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law, the Secretary's legal obligation to apply 
November 7, 1996, as the effective date of the revised 
regulations prevents application, prior to that date, of the 
liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  In light of the Court's holding in 
Rhodan, although the RO should apply all applicable criteria 
to the instant claim for allergic rhinitis, the revised 
criteria should not be applied to evidence dated prior to 
October 7, 1996.  

Additionally, the veteran previously noted that he had a 
flare-up of herpes nearly every month.  In the Board's remand 
of October 1996, the RO was instructed to examine the veteran 
during a period of flare-up.  The examiner stated 
specifically that the veteran's examination occurred during a 
period when an outbreak of herpes simplex was not active.  
The Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It was also held that when the remand orders 
are not complied with, the Board errs in failing to ensure 
compliance.  Since the RO did not comply with the remand 
order, the veteran must be examined again in accordance with 
the Board's action.  

Finally, during the veteran's January 1997 VA examination for 
his herpes simplex outbreaks, he related to the examiner that 
he was being followed by a private physician.  VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The Court has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA examinations and available medical records which 
are relevant to the veteran's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The Court has held in Green v. 
Derwinski, 1 Vet.App. 121 (1991), that the statutory duty to 
assist includes providing an examination which takes into 
account the records of prior medical treatment.  Therefore, 
the veteran's private medical records should be obtained and 
the veteran should be reexamined during a period of outbreak, 
after the private records are obtained and can be reviewed.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should secure the necessary 
release of information from the veteran 
and attempt to obtain any records from 
his private physician who is following 
him for his herpes simplex outbreaks or 
any of his other service-connected 
disabilities on appeal.  After receipt of 
these records, they should be associated 
with the claims folder.  

2.  The RO should obtain and associate 
with the veteran's claims file copies of 
all VA treatment records from 1997 to the 
present pertaining to treatment or 
evaluation he received for his service-
connected disabilities on appeal.  

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
for purposes of assessing the current 
severity of his service-connected 
residuals of a fracture of the left tibia 
and fibula.  All indicated studies, to 
include range of motion testing of the 
left ankle and knee in all directions (in 
degrees), X-ray examination of the tibia, 
fibula, knee and ankle and any other 
tests deemed necessary by the examiner, 
should be performed.  The veteran's 
claims file and a copy of this entire 
remand is to be made available to the 
examining physician for review in 
connection with the examination of the 
veteran so that the physician may review 
pertinent aspects of the veteran's 
medical history.  The examiner should be 
asked to determine whether the residuals 
of the tibia and fibula fracture exhibit 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excessive fatigability or 
incoordination.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the left knee or 
ankle are used repeatedly over a period 
of time.  This determination also should 
be portrayed, if feasible, in terms of 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  If any arthritis is found, the 
examiner should comment on the medical 
probability that it is a residual of the 
fractures.  In addition, the examiner 
should comment on the effects of pain on 
the veteran's ability to pursue gainful 
employment.  

4.  The RO should schedule a VA ear, nose 
and throat examination to determine the 
current degree of severity of the 
veteran's service-connected allergic 
rhinitis.  All indicated studies should 
be performed and all pertinent clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examiner so that the pertinent clinical 
records can be studied in detail.  The 
examiner should discuss whether the 
veteran's allergic rhinitis is productive 
of moderate or massive crusting and 
ozena, atrophic changes, anosmia, or if 
there is any obstruction of the nasal 
passages, and if so, the percentage of 
obstruction shown.  

5.  The RO should schedule the veteran a 
dermatology examination at a time when 
the veteran's herpes simplex is active.  
All necessary studies should be conducted 
and all pertinent clinical findings, 
especially pertaining to lesions on the 
right buttock, should be reported in 
detail.  The examiner should indicate 
whether there is exfoliation, exudation, 
itching, crusting or extensive lesions 
found.  The examiner should also indicate 
over what area these lesions are located.  

The veteran should also be examined for 
the corn on the left little toe.  All 
findings related thereto should be 
recorded in full.

6.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the orthopedic 
examination report does not include the 
results of tests for pain of the affected 
joint, or an explanation by the examiner 
for the lack thereof, or the dermatology 
examination is not performed during a 
flare-up, appropriate corrective action 
is to be implemented.  

7.  The RO should review the veteran's 
claims to determine whether they may be 
granted.  If the benefits sought remain 
denied, the veteran should be provided 
with a SSOC, to include a detailed 
analysis of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which to 
respond.  The RO should reflect the old 
and new criteria regarding allergic 
rhinitis in the SSOC and indicate which 
criteria most accurately reflects the 
veteran's symptomatology.  The RO is 
reminded of the holding in Rhodan and to 
apply the new criteria only to the 
evidence of record dated after the new 
criteria were implemented, 
October 7, 1996.  Since these are 
evaluations of initial ratings instead of 
increased ratings, the RO should consider 
the holding in Fenderson and consider 
staged ratings, if in order, for the 
veteran's service-connected disabilities 
on appeal.  

Thereafter, in accordance with current appellate procedures, 
the claims file, to include all evidence received in 
connection with the requests herein, is to be returned to the 
Board for further appellate review.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

